 


109 HR 5211 IH: Senior Citizen’s Improved Quality of Life Act
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5211 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve the quality of life for senior citizens. 
 
 
1.Short titleThis Act may be cited as the Senior Citizen’s Improved Quality of Life Act. 
2.Preservation of Social Security 
(a)Investment of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund 
(1)In generalSection 201(d) of the Social Security Act (42 U.S.C. 401(d)) is amended— 
(A)by inserting (1) after (d); 
(B)by striking Such investments may be made only and inserting the following: Except as provided in paragraph (2), such investments may be made only; 
(C)by striking the last sentence; and 
(D)by adding at the end the following new paragraph: 
 
(2) 
(A)The Managing Trustee shall determine the annual surplus (as defined in subparagraph (B)) for each of the Trust Funds as of the end of each fiscal year. The Managing Trustee shall ensure that such annual surplus is invested, throughout the next following fiscal year, in— 
(i)marketable interest-bearing obligations of the United States or obligations guaranteed as to both principal and interest by the United States, purchased on original issue or at the market price, or 
(ii)certificates of deposit in insured depository institutions (as defined in section 3(c)(2) of the Federal Deposit Insurance Act). 
(B)For purposes of this paragraph, the annual surplus for either of the Trust Funds as of the end of a fiscal year is the excess (if any) of— 
(i)the sum of— 
(I)in the case of the Federal Old-Age and Survivors Insurance Trust Fund, the amounts appropriated to such Trust Fund under paragraphs (3) and (4) of subsection (a) for the fiscal year, 
(II)in the case of the Federal Disability Insurance Trust Fund, the amounts appropriated to such Trust Fund under paragraphs (1) and (2) of subsection (b) for the fiscal year, and 
(III)in either case, the amount appropriated to such Trust Fund under section 121(e) of the Social Security Amendments of 1983 for the fiscal year, and any amounts otherwise credited to or deposited in such Trust Fund under this title for the fiscal year, over 
(ii)the amounts paid or transferred from such Trust Fund during the fiscal year.. 
(2)Effective dateThe amendments made by this subsection shall apply with respect to annual surpluses as of the end of fiscal years beginning on or after October 1, 2005. 
(b)Protection of the Social Security Trust Funds from the public debt limit 
(1)Protection of Trust FundsNotwithstanding any other provision of law— 
(A)no officer or employee of the United States may— 
(i)delay the deposit of any amount into (or delay the credit of any amount to) the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund or otherwise vary from the normal terms, procedures, or timing for making such deposits or credits, or 
(ii)refrain from the investment in public debt obligations of amounts in either of such Trust Funds, if a purpose of such action or inaction is to not increase the amount of outstanding public debt obligations, and 
(B)no officer or employee of the United States may disinvest amounts in either of such Trust Funds which are invested in public debt obligations if a purpose of the disinvestment is to reduce the amount of outstanding public debt obligations. 
(2)Protection of benefits and expenditures for administrative expenses 
(A)In generalNotwithstanding paragraph (1), during any period for which cash benefits or administrative expenses would not otherwise be payable from the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund by reason of an inability to issue further public debt obligations because of the applicable public debt limit, public debt obligations held by such Trust Fund shall be sold or redeemed only for the purpose of making payment of such benefits or administrative expenses and only to the extent cash assets of such Trust Fund are not available from month to month for making payment of such benefits or administrative expenses. 
(B)Issuance of corresponding debtFor purposes of undertaking the sale or redemption of public debt obligations held by the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund pursuant to subparagraph (A), the Secretary of the Treasury may issue corresponding public debt obligations to the public, in order to obtain the cash necessary for payment of benefits or administrative expenses from such Trust Fund, notwithstanding the public debt limit. 
(C)Advance notice of sale or redemptionNot less than 3 days prior to the date on which, by reason of the public debt limit, the Secretary of the Treasury expects to undertake a sale or redemption authorized under subparagraph (A), the Secretary of the Treasury shall report to each House of the Congress and to the Comptroller General of the United States regarding the expected sale or redemption. Upon receipt of such report, the Comptroller General shall review the extent of compliance with paragraph (1) and subparagraphs (A) and (B) of this paragraph and shall issue such findings and recommendations to each House of the Congress as the Comptroller General considers necessary and appropriate. 
(3)Public debt obligationFor purposes of this subsection, the term public debt obligation means any obligation subject to the public debt limit established under section 3101 of title 31, United States Code. 
3.Social Security for Americans only 
(a)Limitations on coverage of individuals based on earnings of individuals who are not citizens or nationals of the United StatesSection 215(e) of the Social Security Act (42 U.S.C. 415(e)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) after (e); and 
(3)by adding at the end the following new paragraph: 
 
(2)For purposes of subsections (b) and (d), in computing an individual’s average indexed monthly earnings, or in the case of an individual whose primary insurance amount is computed under section 215(a) as in effect prior to January 1979, average monthly wage, such individual shall not be credited with— 
(A)any wages paid to such individual after December 31, 2006, while such individual is not a citizen or national of the United States, or 
(B)any self-employment income derived by such individual during any taxable year beginning after December 31, 2006, while such individual is not a citizen or national of the United States.. 
(b)Revision of authorization for totalization agreements 
(1)In generalSection 233 of the Social Security Act (42 U.S.C. 433) is amended to read as follows: 
 
233.International agreementsThe President is authorized to enter into agreements (subject to the other provisions of this title and of chapters 2 and 21 of the Internal Revenue Code of 1986) establishing arrangements between the United States and any foreign country for the purpose of resolving questions of entitlement to, and participation in, the social security system established by this title and the social security system of such foreign country. Any such agreement shall take into account the limitations on the crediting of wages and self-employment income under section 215(e)(2).. 
(2)Effective date; termination of existing agreementsThe amendment made by paragraph (1) shall apply with respect to agreements taking effect after the date of the enactment of this Act. Any agreement in effect on such date which was entered into under section 233 of the Social Security Act (as in effect immediately before such date of enactment) shall terminate on December 31, 2006 (or as provided in such agreement, if earlier). 
4.Seniors’ health care freedom 
(a)Facilitating the use of private contracts under the medicare programSection 1802(b) of the Social Security Act (42 U.S.C. 1395a(b)) is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
(b)No eligibility condition based on refusal to participate in a government programNo persons otherwise eligible for old-age benefits under Social Security shall be denied such benefits because of their voluntary refusal to participate in any part of the Medicare program. 
5.Repeal of inclusion in gross income of Social Security benefits 
(a)In generalSection 86 of the Internal Revenue Code of 1986 (relating to social security benefits) is amended by adding at the end the following new subsection: 
 
(g)TerminationThis section shall not apply to any taxable year beginning after the date of the enactment of this subsection.. 
(b)Social Security trust funds held harmless 
(1)In generalThere are hereby appropriated (out of any money in the Treasury not otherwise appropriated) for each fiscal year to each fund under the Social Security Act or the Railroad Retirement Act of 1974 an amount equal to the reduction in the transfers to such fund for such fiscal year by reason of section 86(g) of the Internal Revenue Code of 1986. 
(2)No tax increasesIt is the sense of the Congress that tax increases will not be used to provide the revenue necessary to carry out paragraph (1). 
6.Income tax credit for prescription drugs purchased by individuals who have attained retirement age 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Prescription drugs purchased by individuals who have attained social security retirement age 
(a)In generalIn the case of an individual who has attained social security retirement age, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 80 percent of the amount paid by the taxpayer during the taxable year (and not compensated for by insurance or otherwise) for any prescribed drug (as defined in section 213(d)(3)) for use by such individual. 
(b)Social security retirement ageFor purposes of this section, the term social security retirement age means retirement age (as defined in section 216(l)(1) of the Social Security Act). 
(c)Denial of double benefit 
(1)Coordination with medical expense deductionThe amount which would (but for this subsection) be taken into account by the taxpayer under section 213 for the taxable year shall be reduced by the credit (if any) allowed by this section to the taxpayer for such year. 
(2)Coordination with medical and health savings accountsNo credit shall be allowed under this section for amounts paid from any Archer MSA (as defined in section 220(d)) or any health savings account (as defined in section 223(d)). 
(d)Election not to have credit applyThis section shall not apply to a taxpayer for a taxable year if the taxpayer elects not to have this section apply for such year.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Prescription drugs purchased by individuals who have attained social security retirement age 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning more than 1 year after the date of the enactment of this Act. 
7.Facilitation of importation of drugs approved by food and drug administration and Internet sales of prescription drugs 
(a)Facilitation of importation of drugs approved by food and drug administrationChapter VIII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381 et seq.) is amended— 
(1)by striking section 804; and 
(2)in section 801(d)— 
(A)by striking paragraph (2); and 
(B)by striking (d)(1) and all that follows through the end of paragraph (1) and inserting the following: 
 
(d) 
(1) 
(A)A person who meets applicable legal requirements to be an importer of drugs described in subparagraph (B) may import such a drug (without regard to whether the person is a manufacturer of the drug) if the person submits to the Secretary an application to import the drug and the Secretary approves the application. 
(B)For purposes of subparagraph (A), the drugs described in this subparagraph are drugs that are subject to section 503(b)(1) or that are composed wholly or partly of insulin. 
(C)The Secretary shall approve an application under subparagraph (A) if the application demonstrates that the drug to be imported meets all requirements under this Act for the admission of the drug into the United States, including demonstrating that— 
(i)an application for the drug has been approved under section 505, or as applicable, under section 351 of the Public Health Service Act; and 
(ii)the drug is not adulterated or misbranded. 
(D)Not later than 60 days after the date on which an application under subparagraph (A) is submitted to the Secretary, the Secretary shall— 
(i)approve the application; or 
(ii)refuse to approve the application and provide to the person who submitted the application the reason for such refusal. 
(E)This paragraph may not be construed as affecting any right secured by patent.. 
(b)Internet sales of prescription drugsSection 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) is amended by adding at the end the following paragraph: 
 
(6) 
(A)With respect to the interstate sale of a prescription drug through an Internet site, the Secretary may not with respect to such sale take any action under this Act against any of the persons involved if— 
(i)the sale was made in compliance with this Act and with State laws that are applicable to the sale of the drug; and 
(ii)accurate information regarding compliance with this Act and such State laws is posted on the Internet site. 
(B)For purposes of subparagraph (A), the sale of a prescription drug by a person shall be considered to be an interstate sale of the drug through an Internet site if— 
(i)the purchaser of the drug submits the purchase order for the drug, or conducts any other part of the sales transaction for the drug, through an Internet site; and 
(ii)pursuant to such sale, the person introduces the drug into interstate commerce or delivers the drug for introduction into such commerce. 
(C)Subparagraph (A) may not be construed as authorizing the Secretary to enforce any violation of State law. 
(D)For purposes of this paragraph, the term prescription drug means a drug that is subject to paragraph (1).. 
(c)Conforming amendmentsSection 801(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(d)) is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; 
(2)in subclause (III) of paragraph (2)(A)(i) (as redesignated by this subsection), by striking paragraph (4) and inserting paragraph (3); and  
(3)in paragraph (3) (as redesignated by this subsection), by striking paragraph (3) each place such term appears and inserting paragraph (2). 
(d)Regulations of Secretary of Health and Human Services; effective date 
(1)RegulationsBefore the expiration of the period specified in paragraph (2), the Secretary of Health and Human Services shall promulgate regulations to carry out the amendments to the Federal Food, Drug, and Cosmetic Act that are made by this section. 
(2)Effective dateThe amendments to the Federal Food, Drug, and Cosmetic Act that are made by this section take effect upon the expiration of the one-year period beginning on the date of the enactment of this Act, without regard to whether the regulations required in paragraph (1) have been promulgated. 
 
